GATES, J.
Action upon a promissory note; defense, that it was given for a commission upon the exchange of personal property, and that plaintiff, without the knowledge or consent of defendant, was then in the employ of the other party to the exchange and received a commission from him. Judgment for plaintiff for the amount of the note and interest. From the judgment and an order denying a new trial defendant appeals.
Under the instructions given, the jury must have believed that defendant knew of plaintiff’s other employment, and that he was to receive compensation therefrom at the time he signed the note, and there was some evidence to warrant such belief. In the view which we take of this case the issue was solely a matter of credibility of the witnesses, and a dtetailed consideration of the case would serve no useful purpose.
The judgment and order appealed1 from are affirmed.